NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DENVER R. HALL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-3334
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Denver R. Hall, pro se.




PER CURIAM.


              Affirmed.


KELLY, BLACK, and SALARIO, JJ., Concur.